DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/7/22 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Specification
Applicant’s attempt to replace paragraphs of the specification are improper. Changes to the disclosure require a marked up copy and a clean copy of the changes made to the disclosure, which is not how the changes are presented. 
Appropriate correction is required.
Drawings
The replacement drawings were received on 2/7/22.  These drawings are objected to.
The drawings are objected to because Figures 1-8 are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4 and claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. D915669. Although the claims at issue are not identical, they are not patentably distinct from each other because the design patent discloses all of the structural limitations required by the current pending claims (see Figs 1-8 of design patent).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 11: the language “an upper portion, a rear, right side portion, and a rear, left side portion” is unclear. The extra commas are confusing and make it unclear what exactly is being claimed. For examination purposes, the claim will be treated as reciting “a rear right side portion, and a rear left side portion”. This claim is also confusing because it recites “a semi-circle outline to fit around a front and sides of a head of a user”, but then goes on to recite “a head receiving area being dimensioned and configured for receiving the head of a user”; however, this appears to be claiming the same thing twice using different language Clarification or correction is requested. 
Claims 3, 7, and 12: each recites “wherein said splash guard section has a tiara or a half-crown configuration”; however, it is unclear what exactly a “tiara configuration” is supposed to mean. Clarification or correction is requested.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 11-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cancell (US 2600392).
Claims 1-4, 7-8, and 11-12: Cancell discloses a splash guard device comprising: a splash guard section (5) comprising a lower portion (bottom of 5), an upper portion (top of 5), a rear right side portion (see Fig 1) and a rear left side portion (see Fig 1). The lower portion comprises an inner surface, an outer surface, and a semi-circle outline to fit around a front and sides of a head of a user (see Figs 1 & 3). The upper portion extends upwardly from the lower portion with a height and width sufficient to prevent water from contacting a face of a user (see Figs 1 & 3). A head receiving area is centrally located and dimensioned and configured for receiving the head of the user (see Figs 1 & 3) and a hair supporting section (14) extending rearward from the rear right side portion and the rear left side portion of the splash guard section with the head receiving area being between the hair supporting section and the splash guard section (see Figs 1 & 3). The splash guard includes an open top (see Figs 1 & 3) and forms a half-crown style configuration since it extends upwardly from the head like a crown (see Figs 1 & 3). The hair supporting section comprises a solid rear extension (15) and a pair of curved sidewalls (16) extending and curling upwardly from the rear extension (see Figs 1 & 3).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cancell (US 2600392).
Claims 5-6, 9-10, and 13-14: Cancell discloses the invention essentially as claimed except for the hair supporting section having an S-shaped configuration. However, it would have obvious to one of ordinary skill in the art to modify the shape of the hair supporting section to be S-shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Cancell. It is also noted that applicant does not disclose this shape is for any particular reason nor that it is preferred over any other shape. Instead applicant’s . 
Response to Arguments
Applicant’s arguments filed 2/7/22 have been considered and are all drawn to the newly presented limitations, which have been addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772